Citation Nr: 0908149	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  05-28 739A	)	DATE
	)


On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private regional medical 
center from March 8, 2005 to March 15, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION


The Veteran had active service from January 1970 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Bay Pines, 
Florida.  In June 2005, the VAMC approved payment of 
unauthorized medical expenses from March 6 2005 to March 7, 
2005 and denied payment for private hospitalization 
thereafter.  

In February 2008, the Board requested a medical opinion, that 
opinion has been received by the Board and reviewed by the 
Veteran's representative.  


FINDINGS OF FACT

1.  In March 2008, the Veteran's widow notified the VA 
Regional Office, St. Petersburg, Florida, that the appellant 
died in February 2008.  

2.  A copy of the Veteran's death certificate confirms his 
death in February 2008 at the Bay Pines VAMC.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the Veteran.  38 C.F.R. 
§ 20.1106 (2008).  



ORDER

The appeal is dismissed.



		
J. A. MARKEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


